Exhibit 10.01
EXECUTIVE CHANGE OF CONTROL AGREEMENT
This Executive Change of Control Agreement (this “Agreement”) is made as of
November 13, 2020 to be effective as of January 1, 2021 (the “Effective Date”),
by and among State Auto Financial Corporation, an Ohio corporation (“State Auto
Financial”), State Auto Property and Casualty Insurance Company, an
Iowa-domiciled insurance company (“State Auto P&C”), State Automobile Mutual
Insurance Company, an Ohio-domiciled mutual insurance company (“State Auto
Mutual”), and Michael E. LaRocco (“Executive”). State Auto Financial, State Auto
P&C, State Auto Mutual and each of their respective insurer subsidiaries and
affiliates, present and future, are hereinafter collectively referred to as
“State Auto.”
Background Information
A.    State Auto P&C is the principal operating subsidiary of State Auto
Financial and the employer of record of all employees of State Auto. State Auto
Financial is a majority- owned, publicly-traded holding company subsidiary of
State Auto Mutual. State Auto Mutual is the ultimate controlling entity in the
State Auto holding company system.
B.    State Auto desires to establish and maintain a sound and vital management
team as an important part of State Auto’s overall corporate strategy and as an
essential means of protecting and enhancing the interests of State Auto, the
Boards of State Auto Financial and State Auto Mutual (collectively, the
“Boards”), and their shareholders and policyholders, respectively. As part of
this corporate strategy, State Auto desires to act in the best interests of
State Auto to address Executive’s continued service to State Auto and available
benefits in the event of an actual or threatened Change of Control (as defined
herein) of State Auto Financial or State Auto Mutual.
C.    Executive is a party to an Employment Agreement with State Auto dated
November 28, 2017, as amended effective July 8, 2020 (the “Employment
Agreement”). The Employment Agreement does not address the impact of a Change of
Control, except to incorporate by reference the provisions of this Agreement.
Therefore, in the event of a Change of Control and the termination of
Executive’s employment, as described in Section 2.2 of this Agreement within the
time period described therein, the payments and benefits provided to Executive
under this Agreement will be in lieu of any payments or benefits that might
otherwise be payable under the Employment Agreement.
Statement of Agreement
The parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:
Article I    Definitions.
As used in this Agreement, the following defined terms shall have the meanings
set forth below:
1.1    Annual Base Salary means the greater of (a) the highest annual rate of
base salary in effect for Executive during the 12-month period immediately prior
to a Change of Control, or (b) the annual rate of base salary in effect on the
date Executive’s employment is terminated.



--------------------------------------------------------------------------------



1.2    Annual Award means the target annual bonus under the One Team Incentive
Plan (“OTIP”), as amended or replaced by other plans, in effect for the fiscal
year in which the Change in Control occurs or, if higher, in effect for the
fiscal year in which the Date of Termination occurs.
1.3    Cause shall be given the meaning used in the Employment Agreement.
1.4    Change of Control means the occurrence of any of the following:
(a)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
Directly or Indirectly, of securities of State Auto Financial representing
thirty percent (30%) or more of the combined voting power of State Auto
Financial’s then outstanding securities, excluding (i) any acquisition by State
Auto Financial or any Subsidiary; (ii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by State Auto Financial, a
Subsidiary or State Auto Mutual; or (iii) any acquisition by State Auto Mutual;
or
(b)    a majority of the Board of Directors of State Auto Financial at any time
is comprised of other than Continuing Directors; or
(c)    any event or transaction State Auto Financial would be required to report
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act; or
(d)    either of the following occurs:
(i)    a merger or consolidation of State Auto Financial, other than a merger or
consolidation in which the voting securities of State Auto Financial immediately
prior to the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) more
than fifty percent (50%) of the combined voting power of State Auto Financial or
surviving entity immediately after the merger or consolidation with another
entity; or
(ii)    a sale, exchange, lease, mortgage, pledge, transfer, or other
disposition (in a single transaction or a series of related transactions) of all
or substantially all of the assets of State Auto Financial.
(e)     With respect to State Auto Mutual, either of the following occurs:
(i)     State Auto Mutual affiliates with or is merged into or consolidated with
a third party and as a result, a majority of the Board of Directors of State
Auto Mutual or its successor is comprised of other than Continuing Directors; or
(ii)     State Auto Mutual completes a conversion to a stock insurance company
and as a result of which a majority of the Board of Directors of State Auto
Mutual or its successor is comprised of other than Continuing Directors.
2

--------------------------------------------------------------------------------





1.5    Code means the Internal Revenue Code of 1986, as amended.
1.6    Confidential Information shall be given the meaning used in the
Employment Agreement.
1.7    Continuing Director of State Auto Financial or State Auto Mutual, as the
case may be, means a director who was either:
(a)    first elected or appointed as a director on or prior to the Effective
Date; or
(b)    subsequent to the Effective Date was elected or appointed as a director
if such director was nominated by the Nominating and Governance Committee of
State Auto Financial or the Nominating and Governance Committee of State Auto
Mutual, as the case may be, or appointed by at least two-thirds of the total
number of the then Continuing Directors of State Auto Financial or State Auto
Mutual, as the case may be.
1.8    Directly or Indirectly means on Executive’s own behalf, or as an officer,
director, shareholder, member, partner, owner, agent, consultant, advisor, coach
or employee of any corporation, partnership, limited liability company or other
entity.
1.9    Disability shall be given the meaning used in the Employment Agreement.
1.10    Employee Benefits means the benefits and service credit for benefits as
provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which Executive is entitled to
participate, including without limitation any stock option, stock purchase,
stock appreciation, savings, pension, supplemental executive retirement, or
other retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital, or other insurance
(whether funded by actual insurance or self-insured by State Auto), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist (and as may be modified from
time to time) or any equivalent successor policies, plans, programs or
arrangements that may be adopted hereafter (and as may be modified from time to
time), providing benefits at least as great in a monetary equivalent as are
payable thereunder prior to a Change of Control.
1.11    Good Reason means the occurrence of any one or more of the following:
(a)    The assignment to Executive of duties which are materially and adversely
different from or inconsistent with the duties, responsibilities and status of
Executive’s position at any time during the 12-month period prior to a Change of
Control, or which result in a significant reduction in Executive’s authority and
responsibility as the Chief Executive Officer of State Auto;
(b)    Except as may be required due to Exigent Circumstances, as defined in the
Employment Agreement, (i) a reduction by State Auto in Executive’s Annual Base
Salary in place as of the day immediately prior to the Change of Control; or
(ii) a
3

--------------------------------------------------------------------------------



reduction of Executive’s Annual Award as of the day immediately prior to the
Change of Control;
(c)    After a Change of Control, a demand by State Auto that Executive relocate
to a location in excess of 50 miles from the location where Executive is based
as of the day immediately prior to a Change of Control, or in the event of any
such relocation with Executive’s express written consent, the failure of State
Auto or a Subsidiary to pay (or reimburse Executive for) all reasonable moving
expenses incurred by Executive relating to a change of principal residence in
connection with such relocation and to indemnify Executive against any loss in
the sale of Executive’s principal residence in connection with any such change
of residence and any expenses incurred by Executive that are directly
attributable to such sale (for purposes of this provision, “loss” is understood
to mean a sale of such principal residence at a price less than the adjusted
basis in such residence);
(d)    The failure of State Auto to obtain a satisfactory agreement from any
successor to State Auto to assume and agree to perform this Agreement, as
contemplated in Section 5.1 of this Agreement;
(e)    The failure of State Auto to provide Executive with substantially the
same Employee Benefits that were provided to him immediately prior to the Change
of Control, or with a package of Employee Benefits that, though one or more of
such benefits may vary from those in effect immediately prior to a Change of
Control, is substantially comparable in all material respects to such Employee
Benefits taken as a whole; or
(f)    Any material reduction in Executive’s compensation or benefits or a
material adverse change in Executive’s location or duties, if such material
reduction or material adverse change occurs at any time after the commencement
of any discussion with a third party relating to a possible Change of Control of
State Auto involving such third party, if such material reduction or material
adverse change is in contemplation of such possible Change of Control and such
Change of Control is actually consummated within twelve (12) months after the
date of such material reduction or material adverse change.
The existence of Good Reason shall not be affected by Executive’s subsequent
incapacity due to physical or mental illness. Executive’s continued employment
shall not constitute a waiver of Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. Executive shall
provide State Auto with written notice of his intent to terminate with Good
Reason within a period not to exceed ninety (90) calendar days of the initial
existence of the condition constituting Good Reason. State Auto shall have a
period of thirty (30) calendar days in which it may remedy the condition and
prevent Executive’s termination for Good Reason.
1.12    OTIP means the State Auto Financial Corporation One Team Incentive Plan,
as amended or replaced by any other plan(s) adopted by State Auto Financial.
1.13    Severance Benefits means the benefits described in Section 2.1 of this
Agreement, as adjusted by the applicable provisions of Section 9.1 of this
Agreement.
4

--------------------------------------------------------------------------------



    
1.14    Subsidiary means any corporation, insurance company or other entity with
a majority of the voting control of which is directly or indirectly owned or
controlled at the time by State Auto Mutual .
1.15    Term means the period commencing on the Effective Date of this Agreement
and ending on December 31, 2022, both dates inclusive, however, that if a Change
of Control occurs during the Term of this Agreement, the Term of this Agreement
will be extended for thirty-six (36) months beyond the end of the month in which
any such Change of Control occurs. Notwithstanding the foregoing, this Agreement
shall terminate upon the termination of the Employment Agreement; provided,
however, that Sections 2.3 and 2.4, Articles IV, VI through X, and Sections
11.3, 11.6 and 11.8 of the Agreement shall survive Executive’s termination of
employment.
Article II    Change of Control.
2.1    Severance Benefits. In the event that State Auto shall undergo a Change
of Control, and if Executive then becomes entitled to receive Severance
Benefits, State Auto or its respective successor, shall pay or provide to
Executive the following Severance Benefits, adjusted by the applicable
provisions of Section 9.1:
(a)    Annual Base Salary. In addition to any accrued compensation payable as of
Executive’s termination of employment, a lump sum cash amount equal to
Executive’s Annual Base Salary multiplied by 2.99.
(b)    Annual Incentive Compensation. In addition to any compensation otherwise
payable pursuant to Executive’s bonus arrangements, a lump sum cash amount equal
to Executive’s Annual Award multiplied by 2.99. In addition, Executive shall be
entitled to receive a prorated annual incentive payment for the year in which
the termination occurred, if otherwise eligible for such annual incentive. Such
prorated annual incentive amount, if any, will be determined based on the target
award levels established for the year in which the termination occurred.
(c)    Equity Awards, Stock Options and Other Compensation Awards. Equity
awards, stock options and any other type of compensation awards (e.g.,
restricted shares, performance stock awards, performance unit awards, etc.) held
by Executive become exercisable or vest upon a Change of Control according to
the terms of the State Auto Financial Corporation 2017 Long-Term Incentive Plan,
and the State Auto Financial Corporation One Team Incentive Plan as amended or
replaced by any other plans, under which such equity awards, stock options or
other type of compensation awards were granted.
(d)    Outplacement. State Auto shall pay all fees for outplacement services
incurred by Executive up to a maximum of $35,000, plus provide a travel expense
account of up to $5,000 to reimburse job search travel. Such expenses and
reimbursements shall be limited to those expenses incurred within the two (2)
calendar years following the calendar year of Executive’s separation from
service. Such expenses shall be paid no later than December 31st of the calendar
5

--------------------------------------------------------------------------------



year following the applicable calendar year in which such reimbursable expense
was incurred.
(e)    Health Insurance Reimbursement. State Auto shall pay Executive an amount
equal to State Auto’s then current monthly per employee cost of providing State
Auto’s health insurance benefit multiplied by 36.
In computing and determining Severance Benefits under subsections (a) and (b),
above, a decrease in Executive’s salary or incentive bonus potential shall be
disregarded if such decrease occurs within six (6) months before a Change of
Control, is in contemplation of such Change of Control, and is taken to avoid
the effect of this Agreement should such action be taken after such Change of
Control. In such event, the salary and incentive bonus potential used to
determine Severance Benefits shall be that in effect immediately before the
decrease that is disregarded pursuant to this Section 2.1.
The Severance Benefits provided in subsections (a), (b) and (e) above shall be
paid on the 60th business day following the date Executive's employment
terminates, provided that Executive has executed a general release and waiver of
any claims against State Auto or its successors and the period of time during
which Executive may revoke the general release and waiver has expired on or
before the 60th business day following Executive’s separation from service.
Notwithstanding the foregoing, if Executive is a "specified employee" as defined
in Code Section 409A, such payment shall be subject to and paid according to the
provisions of Section 2.4, as described below.
Executive acknowledges and agrees that the Severance Benefits provided in this
Section 2.1 shall be the sole severance benefits payable to Executive in the
event of any “change of control” (under any definition) of State Auto, and
Executive hereby waives and relinquishes any and all rights or severance
benefits under any other “change of control” provision applicable to Executive
with respect to his employment by State Auto.
2.2    Eligibility for Severance Benefits. State Auto, or its respective
successor, shall pay or provide to Executive the Severance Benefits as defined
above, in the event that Executive becomes eligible for such Severance Benefits
because, during the Term of this Agreement:
(a)    Executive’s employment is terminated from all State Auto companies for
any reason other than for Cause, the death or Disability of Executive within
twenty-four (24) months after a Change of Control; or
(b)    Executive terminates employment for Good Reason within twenty-four (24)
months after a Change of Control; or
(c)     Executive’s employment is terminated from all State Auto companies for
any reason other than for Cause or the death or Disability of Executive after an
agreement has been reached with an unaffiliated third party, the performance of
which agreement would result in a Change of Control involving such third party,
if such Change of Control is actually consummated within twelve (12) months
after the date of such termination.
6

--------------------------------------------------------------------------------



Executive’s termination of employment for all purposes under this Agreement
shall be determined to have occurred in accordance with the “separation from
service” requirements of Code Section 409A and applicable Treasury Regulations
and guidance issued thereunder.
2.3    Liquidated Damages; Mitigation. State Auto hereby acknowledges that it
will be difficult and may be impossible for Executive to find reasonably
comparable employment, or to measure the amount of damages which Executive may
suffer as a result of termination of employment hereunder. Accordingly, the
payment of the Severance Benefits by State Auto to Executive in accordance with
the terms of this Agreement is hereby acknowledged by State Auto to be
reasonable and will be liquidated damages, and Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of Executive hereunder or otherwise. State Auto
shall not be entitled to set off or counterclaim against amounts payable
hereunder with respect to any claim, debt or obligation of Executive.
2.4    Specified Employee Delay. In the event Executive is a “specified
employee” as defined in Code Section 409A, any payments under this Agreement due
to a separation from service and subject to Code Section 409A shall be delayed
until a date that is six (6) months after the date of separation from service
(or, if earlier, the date of death of Executive). Payments to which a “specified
employee” would otherwise be entitled during the first six (6) months following
the date of separation shall be accumulated and paid as of the first date of the
seventh month following the date of separation from service. Interest shall be
paid on any such delayed payment at the applicable federal rate under Code
Section 7872(f)(2)(A).
Article III     Executive’s Rights Under Certain Plans.
Any references to specific employee benefits arrangements in this Agreement are
not intended to exclude Executive from participation in other benefits available
to executive personnel generally or to preclude Executive’s right to other
compensation or benefits as may be authorized by the Boards at any time;
provided that such other compensation or benefits are not severance benefits
payable upon a Change in Control. The provisions of this Agreement and any
payments provided for hereunder shall not reduce any amounts otherwise payable,
or in any way diminish Executive’s existing rights, or rights which would accrue
solely as the result of the passage of time under any compensation plan, benefit
plan, incentive plan, stock option plan, employment agreement or other contract,
plan or arrangement except as may be specified in such contract, plan or
arrangement. Notwithstanding anything contained herein, State Auto agrees that
the severance benefits provided to Executive herein are in addition to any
rights and privileges to which Executive may be entitled as an employee of State
Auto under any retirement, pension, insurance, hospitalization or other plan
which may now or hereafter be in effect, it being understood that, except to the
extent currently provided in such plans, Executive shall have the same rights
and privileges to participate in such plans or benefits as any other employee of
State Auto.
Article IV    Confidential Information; Forfeiture Events.
4.1    Confidential Information. Executive agrees to receive Confidential
Information of State Auto in confidence, and not to disclose to others, assist
others in the application of, or use for his own personal gain, such
information, or any part thereof, unless and until it has become
7

--------------------------------------------------------------------------------



public knowledge or has come into the possession of such other or others by
legal and equitable means and other than as a result of disclosure by Executive.
Executive further agrees that, upon termination of his employment with State
Auto, all documents, records, notebooks and similar repositories (including
electronic formats) containing Confidential Information, including copies
thereof, then in Executive’s possession, whether prepared by him or others, will
be left with and/or returned to State Auto. Executive further agrees that the
obligation to maintain confidentiality created by this Article IV shall continue
in effect for the duration of this Agreement and following the termination of
Executive’s employment with State Auto for any reason.
4.2    Forfeiture Events; Clawback Rights.
(a)    The Board may, in its sole discretion, require Executive to repay to
State Auto all or any portion of the amounts paid as Severance Benefits if:
(i)    The Company is required to prepare an accounting restatement or amend a
previously filed financial statement due to Executive’s error;
(ii)    Executive violates any non-competition, non-solicitation or
confidentiality covenant applicable to the Executive and for the benefit of
State Auto, including such covenants included in the Employment Agreement;
(iii)    It is later discovered that Executive engaged in conduct detrimental to
State Auto during the Employment Term (as defined in the Employment Agreement)
which has a material adverse effect on State Auto as determined by the Board of
Directors of State Auto Mutual, in its sole discretion.; or
(iv)    (A)    The amount of any of the Severance Benefits was calculated based
upon the achievement of certain financial results of State Auto that were
subsequently the subject of a financial statement restatement by State Auto;
        (B)    Executive engaged in conduct detrimental to State Auto that
caused or substantially contributed to the need for the financial statement
restatement by State Auto; and
        (C)    The amount of Executive’s Severance Benefits would have been
lower than the amount actually awarded to Executive had the financial results
been properly reported.
Notwithstanding the foregoing, if the Boards determine in their sole discretion
that Executive engaged in fraudulent conduct, then the Boards will seek
repayment of the Severance Benefits. This provision shall not be the exclusive
remedy of State Auto with respect to such matters.
(b)    The terms of any clawback provision(s) heretofore or hereafter adopted by
the Boards in any other agreement, including any equity awards, stock options,
and other compensation awards (a "clawback policy"), are hereby incorporated
into this Agreement by reference. In addition to the terms and conditions set
forth in this Agreement and the Employment Agreement, Executive agrees that any
8

--------------------------------------------------------------------------------



amounts payable or paid to Executive under this Agreement shall be subject to
the terms of any clawback policy of the Boards.


Article V    Successors; Binding Agreement.
5.1    As to State Auto. This Agreement shall inure to the benefit of and be
binding upon State Auto, its successors and assigns, including without
limitation, any person, partnership or corporation which may acquire voting
control of State Auto Financial or all or substantially all of its assets and
business, or which may be a party to any consolidation, merger or other
transaction that results in a Change of Control of State Auto Financial or State
Auto Mutual. State Auto will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of State Auto (or of any division or Subsidiary
thereof employing Executive) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that State Auto would be
required to perform it if no such succession had taken place. Failure of State
Auto to obtain such assumption and agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle Executive
to compensation from State Auto in the same amount and on the same terms to
which Executive would be entitled hereunder if Executive terminated employment
for Good Reason following a Change of Control.
5.2    As to Executive. This Agreement shall also inure to the benefit of and be
binding on Executive, his heirs, successors and legal representatives. This
Agreement shall be enforceable by Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Executive’s rights and benefits under this Agreement may
not be assigned, except that if Executive dies while any amount would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid to the beneficiary
indicated on the Beneficiary Designation attached as Exhibit A or, if there is
no such beneficiary, to Executive’s estate. Such payments, if any, shall be made
in the same form and at the same time, as such payment would have been made to
Executive.
Article VI    COBRA Continuation Coverage.
Notwithstanding any provision of this Agreement to the contrary, in the event of
any “qualifying event,” as defined in Code Section 4980B(f), Executive and his
qualifying beneficiaries shall be entitled to continuation of health care
coverage, as provided under Code Section 4980B(f). The foregoing is intended as
a statement of Executive’s continuation coverage rights and is in no way
intended to limit any greater rights of Executive or his qualified
beneficiaries.
Article VII    Indemnification; Enforcement Costs; Interest.
7.1    Indemnification. State Auto, as provided for in its Amended and Restated
Articles of Incorporation and its Amended and Restated Bylaws, shall indemnify
Executive to the full extent of the general laws of the State of Ohio, now or
hereafter in force, including the advance of expenses under procedures provided
by such laws. From the date of a Change of Control, State Auto shall (a) for a
period of five (5) years after such Change of Control, provide Executive
(including Executive’s heirs, executors and administrators) with coverage under
a standard
9

--------------------------------------------------------------------------------



directors’ and officers’ liability insurance policy at State Auto’s expense, and
(b) indemnify and hold harmless Executive, to the fullest extent permitted or
authorized by the law of the State of Ohio as it may from time to time be
amended, if Executive is (whether before or after the Change of Control) made or
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that Executive is or was a director, officer or employee of
State Auto or any Subsidiary, or is or was serving at the request of State Auto
or any Subsidiary, as a director, trustee, officer or employee of an insurance
company, corporation, partnership, joint venture, trust, or other enterprise.
The indemnification provided by this Section 7.1 shall not be deemed exclusive
of any other rights to which Executive may be entitled under the charter or
bylaws of State Auto or of any Subsidiary, or any agreement (including the
Employment Agreement), vote of shareholders or disinterested directors, or
otherwise, both as to action in Executive’s official capacity and as to action
in another capacity while holding such office, and shall continue as to
Executive after Executive has ceased to be a director, trustee, officer or
employee and shall inure to the benefit of the heirs, executors and
administrators of Executive.
7.2    Enforcement Cost. State Auto is aware that, upon the occurrence of a
Change of Control, the Board or a shareholder or policyholder of State Auto, as
the case may be, may then cause or attempt to cause State Auto to refuse to
comply with their obligations under this Agreement, or may cause or attempt to
cause State Auto to institute, or may institute, litigation, arbitration or
other legal action seeking to have this Agreement declared unenforceable, or may
take, or attempt to take, other action to deny Executive the benefits intended
under this Agreement. In these circumstances, the purpose of this Agreement
could be frustrated. It is the intent of State Auto that Executive not be
required to incur the expenses associated with the enforcement of Executive’s
rights under this Agreement by litigation, arbitration or other legal action nor
be bound to negotiate any settlement of Executive’s rights hereunder under
threat of incurring such expenses because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
under this Agreement. Accordingly, if following a Change of Control it should
appear to Executive that State Auto has failed to comply with any of their
obligations under this Agreement, or in the event that State Auto or any other
person takes any action to declare this Agreement void or unenforceable, or
institute any litigation or other legal action designed to deny, diminish or to
recover from Executive, the benefits intended to be provided to Executive
hereunder, State Auto irrevocably authorizes Executive from time to time to
retain counsel (legal and accounting) of Executive’s choice at the expense of
State Auto as provided in this Section 7.2 to represent Executive in connection
with the calculation of the Code Section 280G reduction, or the initiation or
defense of any litigation or other legal action, whether by or against State
Auto or any director, officer, stockholder or other person affiliated with State
Auto. Notwithstanding any existing or prior attorney-client relationship between
State Auto and such counsel, State Auto irrevocably consents to Executive
entering into an attorney-client relationship with such counsel, and in that
connection State Auto and Executive agree that a confidential relationship shall
exist between Executive and such counsel. The reasonable fees and expenses of
counsel selected from time to time by Executive as provided in this Section 7.2
shall be paid or reimbursed to Executive by State Auto on a regular, periodic
basis upon presentation by Executive of a statement or statements prepared by
such counsel in accordance with their customary practices.
7.3    Interest. In any action involving this Agreement, Executive shall be
entitled to prejudgment interest on any amounts found to be due him from the
date such amounts would have been payable to Executive pursuant to this
Agreement at an annual rate of interest equal
10

--------------------------------------------------------------------------------



to the prime commercial rate in effect at the corporation’s principal bank or
their successor from time to time during the prejudgment period plus four
percent.
Article VIII    Cooperation with Regard to Litigation.
Executive agrees to cooperate with State Auto for a period of two (2) years
following Executive’s termination of employment by being reasonably available to
testify on behalf of State Auto in any action, suit or proceeding, whether
civil, criminal, administrative or investigative, and to assist State Auto in
any such action, suit or proceeding by providing information and meeting and
consulting with the Boards or their counsel or counsel to State Auto as
reasonably requested by the Boards or such counsel. Executive shall be
reimbursed by State Auto for any expenses (including, but not limited to, legal
fees) reasonably incurred by Executive in connection with his compliance with
the foregoing covenant.
Article IX    Payment of Taxes and Timing.
9.1    Excess Severance Payment. If any Severance Benefit or other benefit paid
or provided under Section 2.1, or the acceleration of stock option vesting,
would be subject to excise tax pursuant to Code Section 4999 (or any similar
federal or state excise tax), then such payment shall be reduced to the extent
necessary so as not to cause State Auto to have paid an Excess Parachute
Payment, as defined in Code Section 280G(b)(l) and so Executive will not be
subject to Excise Tax pursuant to Code Section 4999, but only if the effect of
such reduction would be to place Executive in a better after-tax position than
Executive would have been in had no such reduction been effected. The
calculation required to be made under this Section 9.1 shall be made by State
Auto's independent certified public accounting firm engaged by State Auto
immediately prior to the Change of Control . If, in the course of making such
calculation, the independent certified public accounting firm determines that
there was an overpayment of any Severance Benefit or other benefit paid to
Executive , then any such overpayment shall be repaid to State Auto and the
calculation required under this Section 9.1 shall be made as if such overpayment
has not been made to Executive. All determinations made by the independent
certified public accounting firm under this Section 9.1 shall be binding on
Executive and State Auto and shall be made as soon as reasonably practicable
following the date of the event described in Section 2.2 that required the
payment of Severance Benefits to Executive. If the independent certified public
accounting firm determines that the total Severance Benefits and other benefits
payable to Executive should be reduced to avoid the payment of an Excess
Parachute Payment, as defined in Code Section 280G(b)(1), then the total
Severance Benefits and other benefits payable to Executive shall be adjusted by
first reducing the amount of any payments that are not subject to Code 409A
(with the source of the reduction to be directed by Executive) and then by
reducing the amount of any payments that are subject to Code Section 409A (with
the source of the reduction to be directed by Executive) in a manner that
results in the best economic benefit to Executive (or, to the extent
economically equivalent, in a pro rata matter).
9.2    Withholding of Taxes. State Auto may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as required by law;
provided, however, that such payment may not exceed the amount of such taxes due
as a result of the payments due under this Agreement.
11

--------------------------------------------------------------------------------



In accordance with Code Section 409A and the regulations issued thereunder, this
Agreement shall permit the payment of amounts necessary to (a) satisfy the
employment tax withholding obligations that arise under this Agreement prior to
the date that payment may otherwise be made under this Agreement and/or (b)
satisfy the excise tax or underpayment penalties owed under Code Section 409A in
the event of a violation of Code Section 409A under this Agreement.
9.3    Delayed Payments. In the event of a genuine dispute between State Auto or
any Subsidiary and Executive regarding the amount or timing of benefits under
this Agreement, a delay in the payment of amounts under this Agreement shall not
cause Executive to violate Code Section 409A to the extent that such delay
satisfies the conditions set forth in Code Section 409A and applicable
regulations thereunder.
9.4    Savings Clause. If any payments otherwise payable to Executive under this
Agreement are prohibited or limited by any statute or regulation in effect at
the time the payments would otherwise be payable (any such limiting statute or
regulation a “Limiting Rule”):
(a)    State Auto will use its best efforts to obtain the consent of the
appropriate governmental agency to the payment by State Auto to Executive of the
maximum amount that is permitted (up to the amounts that would be due to
Executive absent the Limiting Rule); and
(b)    Executive will be entitled to elect to have apply, and therefore to
receive benefits directly under, either (i) this Agreement (as limited by the
Limiting Rule) or (ii) any generally applicable State Auto severance, separation
pay and/or salary continuation plan that may be in effect at the time of
Executive’s termination.
Following any such election, Executive will be entitled to receive benefits
under this Agreement or plan elected only if and to the extent the Agreement or
plan is applicable and subject to its specific terms.
Article X    Arbitration.
10.1    Arbitration. The method for resolving any dispute arising out of this
Agreement shall be binding arbitration in accordance with this Section 10.1.
Except as provided otherwise in this Section 10.1, arbitration pursuant to this
Section 10.1 shall be governed by the Employment Arbitration Rules of the
American Arbitration Association. A party wishing to obtain arbitration of an
issue shall deliver written notice to the other party, including a description
of the issue to be arbitrated. Within fifteen (15) calendar days after either
party demands arbitration, State Auto and Executive shall each appoint an
arbitrator. The fees and expenses of these arbitrators shall be paid by the
party that selected such arbitrator. Within fifteen (15) additional calendar
days, these two arbitrators shall appoint the third arbitrator by mutual
agreement; if they fail to agree within this fifteen (15) calendar day period,
then the third arbitrator shall be selected promptly pursuant to the rules of
the American Arbitration Association for Employment Arbitration. The arbitration
panel shall hold a hearing in Columbus, Ohio, within ninety (90) calendar days
after the appointment of the third arbitrator. The fees and expenses of the
third arbitrator, and any American Arbitration Association fees, shall be paid
equally by the parties. Both State Auto and Executive may be represented by
counsel (legal and accounting) and may present testimony and other evidence at
the hearing. Each party shall be responsible for the legal fees and other
12

--------------------------------------------------------------------------------



expenses incurred by each party. Within ninety (90) calendar days after
commencement of the hearing, the arbitration panel will issue a written
decision; the majority vote of two of the three arbitrators shall control. The
majority decision of the arbitrators shall be binding on the parties. Executive
shall be entitled to seek specific performance of Executive’s rights under this
Agreement during the period of time that any dispute or controversy arising
under or in connection with this Agreement is pending.
Article XI    General Provisions.
11.1    Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the impact of a Change of Control on Executive,
and completely supersedes any prior verbal or written agreements or arrangements
between the parties hereto, if any, related to a Change of Control. The parties
hereto agree that this Agreement cannot be hereafter amended, modified or
supplemented in any respect, except by a subsequent written agreement signed by
both parties hereto. The parties also agree that this Agreement shall be amended
and/or modified as necessary to comply with Code Section 409A or regulations
issued thereunder as well as requirements or regulations issued under the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as applicable.
11.2    Applicable Law. This Agreement shall be governed in all respects by the
laws of the State of Ohio, without giving effect to any of its conflict of law
provisions.
11.3    Notices. All notices under this Agreement shall be in writing and will
be duly given if sent by United States registered or certified mail, return
receipt requested, to the respective parties to the addresses set forth below or
such other addresses as the parties may hereafter designate in writing for such
purpose:
(a)    If to either State Auto Financial, State Auto P&C or State Auto Mutual,
to 518 East Broad Street, Columbus, Ohio 43215, Attention: Corporate Secretary;
and
(b)    If to Executive, to the address set forth in the attached Exhibit A.
If the parties by mutual agreement supply each other with email addresses for
the purposes of providing notice by email, such notice shall also be proper
notice under this Agreement. Notice sent by certified or registered mail shall
be effective two (2) days after deposit by delivery to the U.S. Post Office.
11.4    Assignment. Except as expressly provided herein, neither this Agreement
nor any rights, benefits or obligations hereunder may be assigned by Executive
without the prior written consent of State Auto Mutual and State Auto Financial.
11.5    Capacity.
(a)    State Auto Financial, State Auto P&C and State Auto Mutual represent and
warrant to Executive that they have the capacity and right to enter into this
Agreement and perform all of their obligations under this Agreement without any
restriction by any agreement, document, restrictive covenant or otherwise.
(b)    Executive represents and warrants to State Auto Financial, State Auto P&C
and State Auto Mutual that he has the capacity and right to enter into this
Agreement
13

--------------------------------------------------------------------------------



and perform all of his services and other obligations under this Agreement
without any restriction by any agreement, document, restrictive covenant or
otherwise, except as provided in Section (E)(2) of Article XI of the Employment
Agreement.
11.6    Waiver. The failure by a party to exercise or enforce any of the terms
or conditions of this Agreement will not constitute or be deemed a waiver of
that party’s rights hereunder to enforce each and every term of this Agreement.
The failure by a party to insist upon strict performance of any of the terms and
provisions herein will not be deemed a waiver of any subsequent default in the
terms or provisions herein.
11.7    Rights and Remedies Cumulative. All rights and remedies of the parties
hereunder are cumulative.
11.8    Divisibility. The provisions of this Agreement are divisible. If any
such provision shall be deemed invalid or unenforceable, it shall not affect the
applicability or validity of any other provision of this Agreement, and if any
such provision shall be deemed invalid or unenforceable as to any periods of
time, territory or business activities, such provision shall be deemed limited
to the extent necessary to render it valid and enforceable.
11.9    Captions and Titles. Captions and titles have been used in this
Agreement only for convenience and in no way define, limit or describe the
meaning of any Article or any part thereof.
11.10    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
11.11    Code Section 409A Compliance. It is the intention of both Executive and
State Auto that the benefits and rights to which Executive could be entitled to
under this Agreement be exempt from or, to the extent that the requirements of
Code Section 409A apply, comply with Code Section 409A and the Treasury
Regulations thereunder, and the provisions of this Agreement shall be construed
in a manner consistent with that intention. If Executive or State Auto believes,
at any time, that any such benefit or right that is subject to Code Section 409A
does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights so
that they comply with Code Section 409A (with the most limited possible economic
effect on Executive and State Auto).
SIGNATURES APPEAR ON NEXT PAGE




14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Agreement which is effective as
of the Effective Date.


State Auto Financial Corporation


By: /s/ Robert E. Baker    
Robert E. Baker, Chair of the State Auto     Financial Corporation
Compensation Committee


State Auto Property and Casualty
Insurance Company


By: /s/ Robert E. Baker    
Robert E. Baker, Chair of the State Auto     Financial Corporation
Compensation Committee


State Automobile Mutual Insurance
Company


By: /s/ Robert E. Baker    
Robert E. Baker, Chair of the State
Automobile Mutual Insurance Company
Compensation Committee


Executive


By: /s/ Mike LaRocco    
Michael E. LaRocco





15

--------------------------------------------------------------------------------





Exhibit A
Beneficiary Designation and Notice Form
Beneficiary Designation
In the event of my death, I direct that any amounts due me under this Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.
Beneficiary:__________________________
Relationship to Executive:_______________


Notice
Until notified otherwise, pursuant to Section 11.3 of this Agreement, notices
should be sent to me at the following address:
                            
                            
                            


Date:                         EXECUTIVE                


    
Michael E. LaRocco, Executive


16